DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
	The following is in response to the application filed 5/14/2022.  Claims 1-19 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/849600, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 15-19 include limitations directed to subject matter not disclosed in the prior filed provisional application (calendars, schedules, alarms, alerts/reminders, socio-emotional health status/assistance). 
Accordingly, claims 15-19 are not entitled to the benefit of the prior application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically as to claim 1, the claim is directed to a system and a process.  Further, the dependent claims refer to “the process of claim 1” and not to the system.  For examination purposes, Examiner will interpret claim 1 as being directed to a process.
Claims 2-5, 7-10 , 12-17 and 19 recite the limitation "the process of claim 1"  in line 1 while claim 1 is directed to a “financial management system and process, comprising:” (see claim 1 line 1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the process of claim 5"  in line 1 while claim 1 is directed to a “financial management system and process, comprising:” (see claim 1 line 1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the process of claim 10"  in line 1 while claim 1 is directed to a “financial management system and process, comprising:” (see claim 1 line 1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the process of claim 17"  in line 1 while claim 1 is directed to a “financial management system and process, comprising:” (see claim 1 line 1).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are directed to a system or method (process), which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of creating an account managed by a parent, creating a physical financial card for a child, parent establishing parameters for use and providing a report to the parent.
The claims, as a whole, recite a method of organizing human activity (business relations, managing personal behavior). The claimed invention allows for creating an account managed by a parent, creating a physical financial card for a child, parent establishing parameters for use and providing a report to the parent which is a method of managing interactions between people for business relations (customer education).  Thus, the claim recites an abstract idea.
The mere nominal recitation of a generic computerized device does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
The claim as a whole merely describes how to generally “apply” the concept of learning financial literacy by creating an account with a card for a child and establishing parameters for use and providing a report (through rules of use) in a computer environment. The claimed computer component is recited at a high level of generality and are merely invoked as tools to perform a generic function of downloading software. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. When considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of downloading a software application to a memory of a computer amounts to no more than mere instructions to apply the exception using a generic computer concept. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  The claims are directed to providing advice for changing an interface which is conceptual advice for results desired and not technological operations.
Dependent Claims 
Dependent claims 2-19 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim are also not patent eligible. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, dependent claims 2-19 are directed to an abstract idea and  are not patent eligible. 

Software Per Se
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to non-statutory subject matter.  Code and  software – i.e., computer program - are nonstatutory subject matter. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not “physical things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized.  See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.     The claim appears to be claiming functional descriptive material (code per se) as set forth in MPEP 2106.01. In addition, it appears the claim is trying to claim the code on a signal.  Putting code on a statutory type of medium (the typical computer readable medium, like a hard drive or CDROM) is statutory, but a signal is not currently a statutory type of medium.  See In re Nuijten, 84 USPQ2d 1495 and the rationale therein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated	 by Halpern (US 2009/0271287 A1).
Specifically as to claim 1, Halpern discloses a financial management system and process, comprising: creating an account fully managed by a parent (see para 33); 
creating a physical financial debit or credit card for a child of the parent (see para 34); 
downloading a software application to memory of a child's computerized electronic device (see para 44);
the parent establishing parameters associated with the child's use of the account and financial card (see para 51, 54 for parent set up), including a budget for the child and spending restrictions for the account and/or the financial card (see para 82 for limits); and
providing a report to the parent and the child of tracked activities of the account, including purchases made with the account or financial card and a financial state of the account compared to the established budget (see para 89-90).

Specifically as to claim 2,  the child's computer comprises a smartphone or portable digital device (see para 44).

Specifically as to claim 3, establishing parameters step includes the step of the parent setting limitations as to where, when, or on what items may be purchased by the child using the account or the financial card (see para 54).

Specifically as to claim 4, the budget is established by the parent for the child in a plurality of preselected purchase categories (see para 54 for limits and budget setting).

Specifically as to claim 5, the step of the parent funding the account or a prepaid financial card (direct deposit set up see para 54).

Specifically as to claim 6, the step of establishing a frequency of funding of the account or financial card (see para 54).

Specifically as to claim 7, the step of creating a perks marketplace wherein the parent establishes a savings goal for the child to purchase items from the perks marketplace (see para 56, para 82 for marketplace mall).

Specifically as to claim 8, the steps of establishing a savings goal over a predetermined period of time for the child and tracking and reporting the savings of the child over the period of time (see para 56).

Specifically as to claim 9, the steps of determining a financial score of the child's account based on past purchases, savings and attainment of preset goals, and displaying the financial score to the parent and child (see para 66 savings analysis).

Specifically as to claim 10, the step of providing a financial literacy curriculum for the child, comprising videos, games, quizzes and interactive lessons (see 45-46).

Specifically as to claim  11, the step of requiring that the child complete a component of the financial literacy curriculum in response to a financial action taken by the child or as a requirement to continue to purchase items (see para 46-47 along with para 54 for the rules parents may implement for purchasing).

Specifically as to claim 12, the step of enabling the child to save or invest excess money not spent after a budget time period (see para 65).

Specifically as to claim 13, the step of permitting digital payments between the child and a third party, and the parent establishing digital payment limitations in the account (see para 82).

Specifically as to claim 14, the step of the parent selectively locking and unlocking the ability of the child to make purchases using the account or financial card (see para 54 for settings, 58 and 59 for parent controls).

Specifically as to claim 15, the step of the parent and/or child entering events for a schedule of the child, and providing reminders to the parent and child of the events during a time period of the schedule (see para 67 alerts).

Specifically as to claim 16, the step of the parent and/or child setting an alarm for an event, and activating the alarm at the set time (see para 67 balance alerts are within the scope of an alarm set and being activated).

Specifically as to claim 19,  the step of providing a skill advancement or socio-emotional assistance playlist of videos or articles for viewing by the child (see para 45-46).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halpern in view of Lacek (US2015/0170115 A1).
Specifically as to claim 17, Halpern discloses the process of claim 1 as reasoned in the above rejection but does not specifically disclose the child periodically inputting socio-emotional health of the child.  
Lacek discloses a financial education system including rewards for completing tasks such as education.  They include wellness and health assessments (see Lacek para 101-105 “"Be" tasks are intended to help …Children learn, discuss, and practice subjects… Subjects in "Be" categories include "Health and Wellness", etc. As with Learn Tasks, these can include educational content, a learning mechanism, and an assessment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial system of Halpern the ability of the child to input socio-emotional health as taught by Lacek. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Lacek teaches the need to teach children to be intelligent, valuable, and contributing members of society and rewarding children for making positive life choice to achieve this goal  (see Lacek para 2),

Specifically as to claim 18, Halpern discloses the process of claim 17 as reasoned in the above rejection but does not specifically disclose displaying a video or article from a playlist in response to the socio-emotional health input by the child.  
Lacek discloses a financial education system including rewards for completing tasks such as financial literacy, wellness/health awareness and rewarding the child for completing tasks directed to education and activities for the awareness to encourage the child to learn (see Lacek para 101-105 “"Be" tasks are intended to help …Children learn, discuss, and practice subjects… Subjects in "Be" categories include "Values", "Social Awareness", "Financial Literacy", "Health and Wellness", etc. As with Learn Tasks, these can include educational content, a learning mechanism, and an assessment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the financial system of Halpern the ability of the child to view a video or article from a playlist in response to the input socio-emotional health as taught by Lacek. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Lacek teaches the need to teach children to be intelligent, valuable, and contributing members of society and rewarding children for making positive life choice to achieve this goal through learning mechanisms and assessments with rewards  (see Lacek para 2, 101-105),

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phillips et al. describe automatic selection of a payment card account for use in a purchase transaction by a payment-enabled mobile device.  Businesswire describes the NICKEL application for money management of a child card and learning financial lessons.  Casey discloses parental controls with a financial instrument.  Perlman discloses sponsored accounts.  Scipioni et al. discloses systems for providing a savings goal. Nickel.co website discloses a savings and financial literacy account or a child with a parent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691